Citation Nr: 0617608	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as secondary to low back strain.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to low back strain.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to low back strain.

4.  Entitlement to a total rating based on individual 
unemployability.

5.  Whether new and material evidence has been obtained to 
reopen the previously disallowed claim of entitlement to 
service connection for gastroesophageal reflux disease 
(GERD), claimed as acid reflux.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a diagnosed sleep disorder.

3.  The veteran does not have a cervical spine disorder that 
began during service or within one year of discharge from 
service, nor does he have a cervical spine disorder that 
developed as a result of a service-connected disability.

4.  The veteran does not have a migraine headache disorder 
that began during service or as a result of a service-
connected disability.

5.  The RO denied entitlement to service connection for GERD 
in an August 2001 rating decision.  The veteran submitted a 
notice of disagreement and a statement of the case was 
issued.  The veteran did not perfect his appeal within one 
year of the rating decision or within sixty days of the date 
of the statement of the case.

6.  Evidence obtained since the August 2001 rating decision 
denying service connection for GERD does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in service, as a 
consequence of service, or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  A cervical spine disorder was not incurred in service, as 
a consequence of service, as a result of service-connected 
disability, nor is such a disorder presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).

3.  Migraine headaches were not incurred in service, as a 
consequence of service, or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

4.  Evidence obtained since the RO denied entitlement to 
service connection for GERD in August 2001 is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

5.  The August 2001 rating decision denying entitlement to 
service connection for GERD is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002, May 2005, and March 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided until March 2006 and there was no supplemental 
statement of the case issued after notice was given.  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving pre-decisional 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  As for the claim with respect to 
obtaining new and material evidence, the Board finds that the 
May 2005 notice meets the specificity required under Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) as the 
veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
supplemental statement of the case was issued in February 
2006, making the May 2005 notice pre-decisional as required 
by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony an RO 
hearing officer and/or the Board, even though he elected not 
to do so.  The record reflects that the veteran withdrew his 
request for a hearing before a Decision Review Officer in 
September 2005 when he had a conference with such an officer.  
Therefore, it appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not appear to contend otherwise.  The Board notes, 
however, that the veteran requested an additional medical 
evaluation as he believed that the orthopedic examiner did 
not properly examine him and render a truthful opinion.  
There is no evidence in the record to suggest that the 
orthopedic examination, or any other examination, was 
improperly performed and/or that the opinions of record are 
anything other than truthful.  As such, the Board finds that 
additional examination is not required under 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.



Service Connection

The veteran contends that he has developed a sleep disorder, 
a cervical spine disorder and migraine headaches all as 
results of his service-connected low back strain.  He does 
not assert that he had any such disabilities during service, 
only that his chronic and severe low back pain make it 
difficult for him to sleep, has caused his neck and shoulders 
to hurt, and that when his shoulders and neck hurt he 
develops migraine headaches.  The veteran advised that he 
participates in treatment only at VA and has not submitted 
any medical opinions in support of his claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The evidence shows that the veteran's cervical spine 
disability is diagnosed as degenerative joint disease and 
degenerative disc disease, both of which are chronic diseases 
under 38 C.F.R. § 3.309(a).  Thus, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that either disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in February 1977, the evidence must show that a 
chronic disease manifest to a degree of ten percent by 
February 1978, in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The veteran's service medical records show that he fell and 
injured the right side of his lumbar spine in April 1975.  He 
was treated a number of times after that incident for 
complaints of low back pain; there is no mention of mid or 
upper back or neck pain in the service medical records and 
the veteran was not found to have a cervical spine disorder 
during service.  The veteran was treated for a sore throat 
with a headache in September 1975, but there was no diagnosis 
of migraines or a headache disorder.  There is no diagnosis 
of a sleep disorder during service.  Upon discharge from 
service, the veteran was not found to have a sleep disorder, 
a cervical spine disability, or a headache disorder.

There is no evidence of treatment for a cervical spine 
disorder or any other disorder within one year of discharge 
from service.  The record shows that the veteran performed 
manual labor in his employment subsequent to service, 
including work as a welder for many years.  Treatment records 
dated in 1998 and forward show complaints of low back pain, 
neck pain, shoulder pain, headaches, difficulty sleeping and 
depression.  X-ray evidence shows degenerative disc disease 
of the lumbar spine, for which the veteran is service-
connected, degenerative joint and disc disease of the 
cervical spine, migraine and tension headaches, and 
depression.  There are notations regarding difficulty 
sleeping, but there is no independent diagnosis of a chronic 
sleep disorder.

The veteran underwent orthopedic examination in June 2005 and 
the examiner reviewed the veteran's electronic treatment 
records through that date as well as interviewed and examined 
the veteran.  The diagnostic assessment rendered was chronic 
lumbosacral strain with mild degenerative disc disease in the 
lumbar spine and degenerative joint and disc disease of the 
cervical spine with upper extremity radiculopathy.  In 
October 2005, the examiner opined that the veteran's cervical 
problems were not directly caused by his lumbar disability.

The veteran underwent neurologic examination in October 2005 
and complained of having to lay down because of headaches and 
that once prone his low back began to hurt, which then caused 
his neck to hurt, and then his headaches would increase.  The 
examiner diagnosed constant tension headaches that were not 
debilitating and migraine headaches that could be 
incapacitating.  She then stated that it was common for 
chronic muscle tension headaches or pain to create changes in 
the vascular system and other neurological changes that cause 
migraine headaches.  The examiner opined that it was at least 
as likely as not that the veteran's chronic migraines were 
related to his chronic pain and muscle tension in the 
cervical spine and upper shoulder areas.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a diagnosed sleep disorder for 
which VA compensation may be awarded.  It is important to 
point out that absent a disease or injury, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
The veteran has been awarded service connection for his low 
back disorder and he complains of having difficulty sleeping 
as a result of that disease.  He has not, however, been found 
to have an independently diagnosed chronic sleep disorder.  
Absent a diagnosed disability, service connection must be 
denied.

A thorough review of the evidence also shows that the 
veteran's cervical spine disorder and migraine headaches 
neither began during service or within one year of discharge 
from service.  Treatment for cervical spine pain and 
headaches began in the 1990's after a twenty year history of 
performing manual labor subsequent to service.  The medical 
opinions of record show that the cervical spine disability is 
not a result of the veteran's low back disability and that 
migraines are likely results of the chronic cervical and 
shoulder pain.  The medical evidence does not support the 
veteran's contention that his neck pain and headache are due 
to chronic lumbar strain.  The veteran's statements are the 
only evidence in support of his claims and there is no 
suggestion that the veteran has any medical training which 
would allow for the Board to accept his opinion as sufficient 
evidence to establish a relationship between disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Therefore, service connection for a cervical spine disorder 
is denied on a direct, secondary and presumptive basis, and 
service connection for migraine headaches is denied on a 
direct and on a secondary basis.

New and Material Evidence

In August 2001, the RO denied service connection for GERD, 
finding that there was no evidence of such a disorder having 
its origin in service.  The veteran submitted a notice of 
disagreement and a statement of the case was issued in 
September 2001.  The veteran was advised that he had one year 
from the date of the rating decision or sixty days from the 
date of the statement of the case, whichever was longer, to 
perfect his appeal by filing a VA Form 9, Appeal to Board of 
Veterans' Appeals, or correspondence showing his intent to 
continue the appeal.  The veteran did not submit additional 
correspondence until January 2002 and he was advised in 
February 2002 that the attempt to perfect the appeal was 
untimely.  As such, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The veteran's January 2002 correspondence is treated as a 
request to reopen his claim for service connection for GERD.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit noted that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 F.3d at 1363.  The credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  With these considerations, the 
Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in August 2001.  

At the time of the August 2001 rating decision, service 
medical records were associated with the claims folder 
showing no treatment for acid reflux or GERD.  The veteran 
was treated twice in 1975, once for gastrointestinal 
complaints such as nausea and vomiting, and once for a sore 
throat without complaints of nausea or vomiting.  There is no 
mention of a burning in the chest or throat and no diagnosis 
of acid reflux during service.  The first record of 
complaints is dated in November 1998, when the veteran 
submitted for treatment at a VA medical facility and noted 
that he had a twenty-year history of acid reflux with an 
increase in symptoms over the past two years.  He was 
diagnosed as having GERD at that time.

The veteran underwent VA examination in January 2001 and 
related having a twenty-year history of acid reflux.  The 
examiner diagnosed GERD with an onset during service and 
reported that GERD is an idiopathic disorder that is not 
related to a specific event or exposure.  The examiner 
subsequently reported that his comment that the disability 
had its onset during service was based solely on the history 
as provided by the veteran.

Given the evidence as outlined above, the RO found that GERD 
did not begin during service, but many years later, and the 
medical opinion showing onset during service was not an 
acceptable opinion as it was based on the history as provided 
by the veteran.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The evidence obtained since the August 2001 rating decision 
includes only evidence of current treatment and does not 
speak to the unestablished fact of whether the disability 
began during service or as a consequence of service.  The 
veteran has only reiterated his claim that he was treated 
during service for acid reflux and has experienced problems 
ever since.  Unfortunately, the record only shows treatment 
for GERD beginning approximately twenty years after service 
with no medical link of the current diagnosis to the 
veteran's period of service and the veteran's continued 
complaints are only cumulative of the evidence previously of 
record.  As such, the Board finds that the newly submitted 
evidence is not material and the claim cannot be reopened.  
As such, service connection for GERD remains denied.


ORDER

Service connection for a sleep disorder, to include as 
secondary to service-connected disability, is denied.

Service connection for a cervical spine disorder, to include 
as secondary to service-connected disability, is denied.

Service connection for migraine headaches, to include as 
secondary to service-connected disability, is denied.

New and material evidence having not been obtained, service 
connection for GERD, claimed as acid reflux, remains denied.


REMAND

The record shows that the veteran has a combined service-
connected rating of 50 percent with chronic low back strain 
being 40 percent disabling, tinnitus being rated as 10 
percent disabling, and bilateral hearing loss being 
noncompensably rated.  The veteran asserts that he is totally 
unemployable due to service-connected disability.  
Specifically, the veteran contends that he cannot work due to 
orthopedic disability.

The medical evidence of record includes a May 2005 VA 
examination opinion that the veteran cannot perform work due 
to both his service-connected and nonservice-connected 
disabilities, a June 2005 VA examination opinion that the 
veteran's orthopedic condition precludes employment in 
physically demanding jobs, and a July 2005 VA examination 
opinion that the veteran's current level of intellectual 
ability prevents him from working in any kind of sedentary 
jobs that requires independent thinking.  Considering these 
opinions collectively, the Board finds that there is 
sufficient evidence to require submission of the veteran's 
claim for a total rating to the Director of Compensation and 
Pension Services for consideration of assignment of a total 
rating on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b) as there is a suggestion of the veteran only being 
capable of manual labor, but his being unable to perform such 
labor due to his service-connected low back disability.  
Although additional development of the medical record is 
necessary to determine whether the orthopedic limitations are 
due solely to service-connected disability, on its face this 
claim rises to the level of requiring consideration for an 
extra-schedular evaluation. 

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
severity of his low back disability.  The 
examiner should review all pertinent 
medical evidence, including the July 2005 
psychiatric evaluation finding the 
veteran to be of borderline intelligence 
and unable to perform sedentary work 
requiring independent thinking.  The 
examiner should report all functional 
limitation and render an opinion as to 
whether the veteran is limited in 
performing both physically demanding work 
and sedentary work due solely to the 
limitations caused by his low back 
disability.  All opinions expressed must 
be supported by complete rationale.

2.  After the development requested in 
paragraph 1 is performed and the report 
associated with the claims folder, refer 
the claim for a total rating based on 
individual unemployability to the 
Director of Compensation and Pension 
Service for consideration of an extra-
schedular evaluation under 38 C.F.R. 
§ 4.16(b).

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


